Citation Nr: 0411791	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  96-39 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis C, with cirrhosis of the liver.

2.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently rated as 50 percent disabling.  

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).

(The issue of entitlement to an effective date earlier than 
October 6, 1999, for an apportionment of the veteran's VA 
benefits is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from August 1967 
to August 1971.  

When this matter was last before the Board of Veterans' 
Appeals (the Board) in March 2003, it was remanded to the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania, 
Regional Office (RO) for the purpose of affording the veteran 
a hearing before a traveling Veterans Law Judge.  

In May 2003, the veteran appeared before the undersigned at a 
Travel Board hearing conducted at the RO.  The transcript of 
that hearing has been associated with the claims file, and 
the case is ready for appellate review.  

The Board notes that the issue of entitlement to an increased 
disability evaluation for service-connected bilateral hearing 
loss had been perfected for appeal by the filing of a 
substantive appeal in August 1996.  At that time, the hearing 
loss disability was rated as 40 percent disabling.  In an 
October 1998 rating decision, the disability evaluation for 
the veteran's service-connected bilateral hearing loss was 
increased to a 50 percent rating.  The veteran, however, 
continued to assert disagreement with the rating assigned.  
Consequently, the claim of a higher rating for this 
disability remains at issue on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993) (a claim remains in controversy where 
less than the maximum available benefits is awarded).  



In that regard, it is noted that the issues specified on 
appeal to the Board in the March 2003 remand did not include 
that of entitlement to an increased disability rating for 
service-connected bilateral hearing loss.  It is further 
noted that during the course of his May 2003 hearing, the 
veteran did not include this issue in his testimony.  Given 
these facts, the veteran is advised that if he wishes to 
withdraw the issue from appeal, he must do so in writing.  

The Board notes further that the appellant's claim for 
service connection for hepatitis C with cirrhosis of the 
liver was originally denied in July 1995 rating decision.  
The appellant was notified of this decision and did not 
appeal.  The RO continued the denial in a decision issued in 
August 1995.  This action represents the last final decision 
on any basis as to the issue of service connection for 
hepatitis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In the March 1997 Supplemental Statement of the Case (SSOC), 
the RO apparently determined that new and material evidence 
had been submitted to reopen the appellant's claim of 
entitlement to service connection for hepatitis, but 
continued to deny the claim on the merits.  

Notwithstanding the RO's decision to reopen the claim, the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  Consequently, the issue before the Board 
is the threshold question of whether new and material 
evidence has been submitted, as set out on the title page.  

Finally, the Board notes in passing that in November 2000, 
the veteran filed a request for the termination of the 
apportionment of his VA benefits to his estranged spouse.  
This request has yet to be addressed and is referred to the 
RO for appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


As to the issues of entitlement to an increased evaluation 
for bilateral hearing loss and a TDIU, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.


FINDINGS OF FACT

1.  Service connection for hepatitis was denied in a July 
1995 rating decision on the basis that the disability was not 
shown in service nor otherwise associated with service by 
competent evidence.  That decision was not appealed and it 
became final.

2.  In an August 1995 rating decision the RO continued the 
denial of the appellant's claim of entitlement to service 
connection for hepatitis, and that decision was not appealed 
and it became final.  The August 1995 denial represented the 
last final denial on any basis.  

3.  Evidence submitted since the August 1995 rating decision 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim. 


CONCLUSION OF LAW

1.  The August 1995 rating decision wherein the RO denied the 
appellant's claim of entitlement to service connection for 
hepatitis is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2003).

2.  The evidence received subsequent to the August 1995 RO 
decision and notification is new and material, and serves to 
reopen the appellant's claim of entitlement to service 
connection for hepatitis.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5108 (West 2002); 38 C.F.R. § 3.156 (1995); 38 C.F.R. 
§ 3.304 (2003); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issues of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for hepatitis has been 
properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a grant of the benefit.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


Materiality & Finality

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the appellant's 
claim of entitlement to service connection for hepatitis.  
After a review of the evidence of record, the Board finds 
that new and material evidence has been received to reopen 
this claim.  Therefore, that claim is reopened and the 
appellant is entitled to have that claim considered de novo.  
The case is being remanded to the RO for said review.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  The August 1995 RO decision, the 
last time the hepatitis service connection claim was finally 
disallowed on any basis, is final and may not be reopened in 
the absence of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a).  Therefore, the 
appellant's claim may be reopened only if new and material 
evidence has been secured or presented since the August 1995 
RO action.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  
(The Board notes that 38 C.F.R. § 3.156(a) has been amended, 
but that the amendment does not apply in this case, as it 
applies only to claims to reopen filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620 (2001).  (The appellant's claim 
to reopen was filed in January 1996.))

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  This analysis formerly 
required three steps.  VA had to (1) determine whether the 
appellant presented new and material evidence, thereby 
reopening a finally denied claim; (2) if reopened, determine 
whether the reopened claim was well grounded; and (3) only 
then evaluate the merits of the claim after complying with 
all duty-to-assist obligations.  Elkins v. West, 12 Vet. App. 
209, 214 (1999).  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), eliminating 
the well-grounded-claim requirement and fundamentally 
altering VA's duty to assist.  

The VCAA did not, though, alter the jurisdictional 
requirement for submitting new and material evidence.  VCAA, 
Pub. L. 106-475, § 3(f), 114 Stat. 2096, 2097-98 (2000).  
Therefore, the former three-step analysis now requires just 
two: a determination of whether the claim should be reopened 
and, if so, an adjudication on the merits after compliance 
with the duty to assist.

At the time of the August 1995 denial, the claims file 
included medical evidence of a positive hepatitis C antibody 
and a diagnosis of rule out active hepatitis secondary to 
hepatitis C.  The specified basis for final disallowance of 
the appellant's claim of entitlement to service connection 
for hepatitis was that there was no evidence of hepatitis in 
service or medical evidence otherwise associating hepatitis 
to service.  

Evidence associated with the claims file subsequent to the 
RO's denial of the claim in August 1995 includes private and 
VA medical records, and various written statements from 
physicians who treated the appellant.  

One such written medical statement from a VA physician is 
dated in May 1999, and indicates it is "possible and more 
likely probable that [the veteran] could have acquired" 
hepatitis C infection from infected blood during his period 
of service.  

This newly submitted evidence bears directly and 
substantially upon the specific matter under consideration - 
whether the appellant has hepatitis C that can be related by 
competent medical evidence to service - and was not 
considered by the RO in its August 1995 decision.  The 
evidence added to the record subsequent to the August 1995 
unappealed denial provides additional information and details 
that should be considered in order to fairly decide the 
merits of the claim.  

The Board concludes that the item of evidence noted above is 
"new" because it is pertinent to the claim and was not 
previously of record.  Having decided that the newly 
presented evidence is "new," the Board also concludes that 
it is "material" in the sense of being relevant to and 
probative of the issue at hand in this case because it tends 
to show that the appellant has hepatitis that can be related 
to his period of service.  The new evidence, when viewed with 
the old evidence, raises the possibility that the veteran has 
hepatitis that was incurred in service.  

The Board finds that the evidence submitted subsequent to the 
August 1995 RO decision provides relevant information as to 
the question of whether the appellant has hepatitis that was 
incurred in service; the Board therefore finds that the 
evidence cited above constitutes new and material evidence 
sufficient to reopen the claim for service connection for 
hepatitis.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
hepatitis C with cirrhosis of the liver, the appeal is 
granted to this extent only.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

As noted above, the issue previously before the Board was 
whether the veteran's claim of entitlement to service 
connection for hepatitis could be reopened on the basis of 
the receipt of new and material evidence.  Given that the 
veteran's claim has been reopened and the issue has thus been 
modified, the Board observes that additional due process 
requirements may be applicable as they pertain to the 
enactment of the VCAA and its implementing regulations.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002) 
and 66 Fed. Reg. 45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).


It is noted that the veteran has reported considerable 
treatment for hepatitis.  It is incumbent upon VA to make all 
reasonable efforts to obtain the specific records identified 
by the veteran.  

With respect to the veteran's claim for entitlement to an 
increased disability evaluation for bilateral hearing loss, 
the veteran has received ongoing treatment for that disorder.  
The most current medical records in the claims file are dated 
in 1999.  

His most current records have not recently been sought.  
Moreover, the most recent audiometric examination is dated in 
1998.  The veteran has argued that his hearing loss has 
increased in severity since that examination.  

Under U.S.C.A. § 5103A(d)(1) (West 2002), obtaining a medical 
examination and medical opinion is necessary if there is 
competent medical evidence of a current disability and 
evidence that the disability may be associated with the 
claimant's active duty, but the record does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  The necessity for an appropriate 
examination is shown for the proper assessment of the 
veteran's claims.  38 U.S.C.A. § 5103A (West 2002).  

Given that the veteran's claim for a TDIU turns upon the 
ultimate disposition of the claims to be developed, the issue 
must be deferred pending such further development.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied with 
respect to the claim of entitlement to 
service connection for hepatitis, in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC must ask the veteran to 
identify all VA and non-VA health care 
providers who have treated him for 
hepatitis, and his service-connected 
hearing loss with tinnitus, to include 
the identities of all health care 
providers who performed liver function 
tests, liver biopsies and liver scans.  
Obtain records from each health care 
provider the veteran identifies and 
associate them with the claims file.

4.  The VBA AMC must ask the veteran to 
identify all non-VA health care providers 
who have treated him for hepatitis, and 
hearing loss with tinnitus.  Obtain 
records from each health care provider 
the veteran identifies and associate them 
with the claims file.

All identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports at the Detroit VA 
Medical Center.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

6.  After any additional evidence has 
been obtained and associated with the 
file, the VBA AMC should schedule the 
veteran for VA special ear and 
audiometric examinations by appropriate 
medical specialists including on a fee 
basis if necessary in order to determine 
the current nature and severity of his 
service-connected hearing loss.  

The claims file and a separate copy of 
this remand must be made available to 
and reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiners must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.  

7.  After any additional evidence has 
been obtained and associated with the 
file, VBA AMC must make arrangements 
with the appropriate VA medical 
facility for the veteran to be 
afforded the following examination:  
an examination by a specialist in 
liver or infectious diseases, if 
available, or otherwise to an 
appropriate specialist, including on a 
fee basis if necessary, to determine 
the nature and etiology of any 
hepatitis disease found, including the 
relationship, if any, between 
hepatitis C, if found, and active 
service.  

The claims file and a separate copy of 
this remand must be sent to the 
examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must 
annotate the examination report that 
the claims file was in fact made 
available for review in conjunction 
with the examination.  Any further 
indicated special studies should be 
conducted.

Provide the examiner with the 
following instructions:

The examiner should obtain complete 
history of hepatitis and substance 
abuse from the veteran.  
The examiner must address the 
following medical issues:

Is it at least as likely as not that 
any hepatitis disease found on 
examination is due to service on any 
basis, or if preexisting service, was 
aggravated thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

8.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

9.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issues of service 
connection for hepatitis on a de novo 
basis, an increased rating for hearing 
loss, and a TDIU.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims, and may result in 
a denial.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



